DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 8-14, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0145792).
Regarding claim 1, Wang et al. teach a magnetoresistive device (MTJ Stack; Fig. 3, [0020]), comprising: a tunnel barrier region (29; Fig. 3, [0030]); a magnetically fixed region (SAF reference layer 20; Fig. 3, [0038]) positioned on one side (the bottom side) of the tunnel barrier region (29); a magnetically free region (SAF free layer 30; Fig. 3, [0038]) positioned on a side (the top side) of the tunnel barrier region (29) opposite to the one side (the bottom side of 29), wherein the magnetically free region (30) includes at least (a) a first ferromagnetic region (FL2; Fig. 3, [0031]), (b) a second ferromagnetic region (32, FL1; Fig. 3, [0031]), and (c) a nonmagnetic insertion region (coupling layer 33 which can be Ru; Fig. 3, [0035]) position between the first and second ferromagnetic regions (FL2, 32/FL1); and an iron rich region (34; Fig. 3, [0036]), consisting essentially of iron (Fe, [0036]), between the first ferromagnetic region (FL2) and the tunnel barrier region (29), and wherein the first ferromagnetic region (FL2) includes a multi-layer structure ((Co/Pd)n; [0032]) comprising: a first layer comprising cobalt ([0032]); and a second layer including at least one of platinum or palladium (Pd; [0032]); and the second ferromagnetic region (32, FL1) includes a multi-layer structure (32, FL1) comprising: a boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprising boron, and a boron-free ferromagnetic layer (CoFeNi of 32; [0036]) comprising an alloy of cobalt and iron with no boron (CoFeNi; [0036]).
Wang et al. do not teach a boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprising approximately 40 to 60 atomic percent of boron (emphasis added), but Wang et al. teach that Co content is > 50 atomic percentage ([0032]) which gives a range of approximately 0 
Regarding claim 2, Wang et al. teach the magnetoresistive device of claim 1, wherein the nonmagnetic insertion region (33) includes at least one of tantalum, tungsten, molybdenum, ruthenium, rhodium, rhenium, iridium, chromium, hafnium, zirconium, or osmium (Ru, ruthenium; [0035]).
Regarding claim 3, Wang et al. teach the magnetoresistive device of claim 1, wherein each layer of the multi-layer structure ((Co/Pd)n) of the first ferromagnetic region (FL2) includes a thickness between 0.5 and 5 Å or between 2 and 10 Å ([0032]) which overlaps the claimed range of between about 1-6 Å that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 4, Wang et al. teach the magnetoresistive device of claim 1, wherein the boron-rich ferromagnetic layer (CoFeB of FL1) includes an alloy of cobalt, iron, and boron ([0032]).
Regarding claim 6, Wang et al. teach the magnetoresistive device of claim 1, wherein the boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprised boron.
Wang et al. do not teach a boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprising approximately 45 to 55 atomic percent of boron (emphasis added), but Wang et al. teach that Co content is > 50 atomic percentage ([0032]) which gives a range of approximately 0 to 50 atomic percent of boron overlapping the claimed range of approximately 45 to 55 atomic percent of boron that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 8, Wang et al. teach the magnetoresistive device of claim 1, wherein the multi-layer structure ((Co/Pd)n) of the first ferromagnetic region (FL2) includes at least two 
Regarding claim 9, Wang et al. teach the magnetoresistive device of claim 1, wherein the multi-layer structure ((Co/Pd)n) of the first ferromagnetic region (FL2) includes at least five layers comprising cobalt (n can be between 1 and 10; [0032]).
Regarding claim 10, Wang et al. teach the magnetoresistive device of claim 1, wherein the tunnel barrier region (29) includes one of magnesium oxide and aluminum oxide (MgO; [0030]).
Regarding claim 11, Wang et al. teach a method of fabricating a magnetoresistive device (MTJ Stack; Fig. 3, [0020]), comprising: forming a tunnel barrier region (29; Fig. 3, [0030]); forming a magnetically fixed region (SAF reference layer 20; Fig. 3, [0038]) on one side (the bottom side) of the tunnel barrier region (29); forming a magnetically free region (SAF free layer 30; Fig. 3, [0038]) on a side (the top side) of the tunnel barrier region (29) opposite to the one side (the bottom side of 29), wherein forming the magnetically free region (30) includes forming at least a first ferromagnetic region (FL2; Fig. 3, [0031]) and a second ferromagnetic region (32, FL1; Fig. 3, [0031]) separated by a nonmagnetic insertion region (coupling layer 33 which can be Ru; Fig. 3, [0035]), forming an iron rich region (34; Fig. 3, [0036]), consisting essentially of iron (Fe, [0036]), between the first ferromagnetic region (FL2) and the tunnel barrier region (29), and wherein forming the first ferromagnetic region (FL2) includes forming a first layer comprising cobalt (Co sublayer of the laminated stack of (Co/Pd)n; [0032]) adjacent to a first layer of platinum or palladium (Pd sublayer of the laminated stack of (Co/Pd)n; [0032]), and forming the second ferromagnetic region (32/FL1) includes forming a boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) adjacent to a boron-free ferromagnetic layer (CoFeNi of 32; 
Wang et al. do not teach the boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprises approximately 40 to 60 atomic percent of boron (emphasis added), but Wang et al. teach that Co content is > 50 atomic percentage ([0032]) which gives a range of approximately 0 to 50 atomic percent of boron overlapping the claimed range of approximately 40 to 60 atomic percent of boron that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 12, Wang et al. teach the method of claim 11, wherein the first layer comprising cobalt (Co sublayer of the laminated stack of (Co/Pd)n) or the first layer of platinum or palladium (Pd sublayer of the laminated stack of (Co/Pd)n) includes a thickness between 0.5 and 5 Å or between 2 and 10 Å ([0032]) which overlaps the claimed range of between about 1-6 Å that establishes a prima facie case of obviousness (MPEP 2144.05). 
Regarding claim 13, Wang et al. teach the method of claim 11, wherein the nonmagnetic insertion region (33) includes at least one of tantalum, tungsten, molybdenum, ruthenium, rhodium, rhenium, iridium, chromium, or osmium (Ru, ruthenium; [0035]).
Regarding claim 14, Wang et al. teach the method of claim 11, the boron-rich ferromagnetic layer (CoFeB of FL1) includes an alloy of cobalt, iron, and boron ([0032]).
Regarding claim 17, Wang et al. teach the method of claim 11, wherein the boron-rich ferromagnetic layer (CoFeB of FL1) comprises boron.
Wang et al. do not teach the boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprises approximately 45 to 55 atomic percent of boron (emphasis added), but Wang et al. teach that Co content is > 50 atomic percentage ([0032]) which gives a range of approximately 0 
Regarding claim 18, Wang et al. teach the method of claim 11, wherein forming the first ferromagnetic region (FL2) further comprises forming a second layer comprising cobalt (the upper Co sublayer of the laminated stack of (Co/Pd)n with n=2, i.e. Co/Pd/Co/Pd; [0032]) adjacent to the first layer of platinum or palladium (the lower Pd sublayer) on a side of the first layer of platinum or palladium (the top side of the lower Pd sublayer) opposite to the first layer comprising cobalt (the lower Co sublayer).
Regarding claim 19, Wang et al. teach the method of claim 11, wherein forming the first ferromagnetic region (FL2) further comprises forming a second layer comprising cobalt (the Co sublayer of the laminated stack of (Co/Pd)n with n=2, i.e. Co/Pd/Co/Pd; [0032]) and a second layer of platinum or palladium (the Pd sublayer of the laminated stack of (Co/Pd)n with n=2, i.e. Co/Pd/Co/Pd; [0032]).
Regarding claim 21, Wang et al. teach the magnetoresistive device of claim 1, wherein the boron-free ferromagnetic layer (CoFeNi of 32) comprises cobalt with a remainder (one of the remaining elements) being iron (Fe; [0036]).
Wang et al. do not teach the boron-free ferromagnetic layer (CoFeNi of 32) comprises approximately 25 to 75 atomic percent cobalt (emphasis added).
Parameters such as the atomic percent cobalt of CoFeNi in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired enhancement of the RKKY coupling strength during device fabrication ([0036]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the atomic percent cobalt of CoFeNi within the range as .
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claims 1 and 11 above, and further in view of Whig et al. (US 2012/0313191).
Regarding claim 7, Wang et al. teach wherein the tunnel barrier region (29) is a first tunnel barrier region (29) and the magnetically fixed region (20) is a first magnetically fixed region (20), and wherein the magnetoresistive device (MTJ stack) further comprises.
Wang et al. do not teach a second tunnel barrier region positioned on a side of the magnetically free region opposite the first tunnel barrier region; and a second magnetically fixed region positioned on a side of the second tunnel barrier region opposite the magnetically free region.
In the same field of endeavor of semiconductor manufacturing, Whig et al. teach a second tunnel barrier region (208; Fig. 2, [0037]) positioned on a side (the top side) of the magnetically free region (202; Fig. 2, [0037]) opposite the first tunnel barrier region (210; Fig. 2, [0037]); and a second magnetically fixed region (232; Fig. 2, [0038]) positioned on a side (the top side) of the second tunnel barrier region (208) opposite the magnetically free region (202; see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Whig et al. and to incorporate a second tunnel barrier region and a second magnetically fixed region as taught by Whig et al., because they can be used to form a dual spin-filter MJT as taught by Whig et al. ([0037]). 
Regarding claim 16, Wang et al. teach wherein the tunnel barrier region (29) is a first tunnel barrier region (29) and the magnetically fixed region (20) is a first magnetically fixed region (20), and wherein the method further comprises.
Wang et al. do not teach forming a second tunnel barrier region on a side of the magnetically free region opposite the first tunnel barrier region; and forming a second magnetically fixed region on a side of the second tunnel barrier region opposite the magnetically free region.
In the same field of endeavor of semiconductor manufacturing, Whig et al. teach forming a second tunnel barrier region (208; Fig. 2, [0037]) on a side (the top side) of the magnetically free region (202; Fig. 2, [0037]) opposite the first tunnel barrier region (210; Fig. 2, [0037]); and forming a second magnetically fixed region (232; Fig. 2, [0038]) on a side (the top side) of the second tunnel barrier region (208) opposite the magnetically free region (202; see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Whig et al. and to incorporate a second tunnel barrier region and a second magnetically fixed region as taught by Whig et al., because they can be used to form a dual spin-filter MJT as taught by Whig et al. ([0037]). 

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 11/05/2020, with respect to the rejection of claims 1-4, 6-14, 16-19, and 21 under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  The rejection of claims 1-4, 6-14, 16-19, and 21 under 35 U.S.C. § 112(a) has been withdrawn.
On pages 3-4 of Applicant's Response, Applicant argues that it would not be obvious to a person of ordinary skill in the art that the boron (B) atomic percentage is “40 to 60 atomic percent,” as recited in claim 1.
The Examiner respectfully disagrees with Applicant's argument, because Wang teaches the only requirement of the alloy of CoFeB is to have Co content > 50 atomic percentage ([0032]).  As the total atomic percent of Co, Fe, and B of the alloy CoFeB has to be 100 atomic percent, it would be obvious to a person of ordinary skill in the art to know that the sum of B content and the Fe content can have a range of approximately 0 to 50 atomic percent.  It would be also obvious to a person of ordinary skill in the art to know that the B content can have a range of approximately 0 to 50 atomic percent if the sum of B content and the Fe content has a range of approximately 0 to 50 atomic percent (e.g. B content  ̴ 50% and Fe content  ̴ 0%, or B content  ̴ 0% and Fe content  ̴ 50%).  Thus it would be obvious to a person of ordinary skill in the art to know that Wang teaches a range of approximately 0 to 50 atomic percent of boron overlapping the claimed range of approximately 40 to 60 atomic percent of boron that establishes a prima facie case of obviousness (MPEP 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buhrman et al. (US 10,847,197 B2) teach a magnetoresistive element having a tunnel barrier layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/5/2021